RESPONSE TO ARGUMENTS
	Applicant’s central argument is that limitations from the three original groups were not combined to create the instant set of claims.  Even assuming (en arguendo) this argument is persuasive, the communication of 29 June 2020 separated inventions using lack of unity rules.  The prior art rejections in the non-final Office action of 8 October 2020 demonstrated that the originally examined claims are known in the prior art.  Consequently, the prior art of the non-final Office action of 8 October 2020 effectively breaks unity between the originally examined claims and the current set of claims.  Consequently, it could be interpreted that the instant set of claims are withdrawn using election by original presentation rules.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        15 June 2021